                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF GEORGIA
                               MACON DIVISION


SHA’RODNEY APPLING,

       Plaintiff,
                                                        CIVIL ACTION NO.
v.
                                                      5:18-cv-00444-TES-CHW
Correctional Officer COX,

      Defendant.


                                  ORDER OF DISMISSAL



        Plaintiff Sha’Rodney Appling filed a pro se civil rights Complaint under 42 U.S.C.

 § 1983. [Doc. 1]. Additionally, Plaintiff moved for leave to proceed without prepayment

 of the filing fee or security therefor pursuant to 28 U.S.C. § 1915(a). [Doc. 2]. He did not,

 however, file an affidavit in support of his claim of indigence or a printout of his trust

 fund account statement for the previous six months, as required by § 1915(a). Therefore,

 the magistrate judge ordered Plaintiff to submit an affidavit and a certified copy of his

 trust fund account statement, including a printout showing Plaintiff’s account

 transactions for the last six months. [Doc. 5]. The magistrate judge gave Plaintiff 21 days

 to comply and cautioned Plaintiff that his failure to do so could result in the Court

 dismissing this action. [Id.].
       Thereafter, Plaintiff failed to comply with the Order requiring his submission of

an affidavit and a certified copy of his trust fund account statement within the allotted

time. Moreover, the United States Postal Service returned the previous Order to this

Court as undeliverable. See [Doc. 6]. The Court sent its Order to Plaintiff at the Butts

County Detention Center, which is the only address this Court has on file for Plaintiff.

Plaintiff’s failure to keep the Court apprised of his current address constitutes a failure to

prosecute this case, and insofar as this Court has no information as to Plaintiff’s current

whereabouts, this case may not proceed.

       Accordingly, the magistrate judge subsequently ordered Plaintiff to show cause

why this case should not be dismissed for failure to comply with the Court’s previous

Order and failure to keep the Court apprised of his current address. [Doc. 7]. The

magistrate judge again gave Plaintiff 21 days to respond and cautioned Plaintiff that his

failure to do so would result in the Court dismissing this action. [Id.].

       To date, Plaintiff has not responded to the Show Cause Order, and the Postal

Service also returned it to the Court as undeliverable. See [Doc. 8]. Thus, in light of

Plaintiff’s failure to comply with the Court’s previous Orders or to otherwise prosecute

his case, the Court now DISMISSES Plaintiff’s Complaint without prejudice and

TERMINATES Plaintiff’s pending Motion for Leave to Proceed In Forma Pauperis [Doc.

2] as moot. See Fed. R. Civ. P. 41(b); Brown v Tallahassee Police Dep’t, 205 F. App’x 802, 802

(11th Cir. 2006) (per curiam) (“The court may dismiss an action sua sponte under Rule



                                              2
41(b) for failure to prosecute or failure to obey a court order.”) (citing Fed. R. Civ. P. 41(b)

and Lopez v. Aransas Cty. Indep. Sch. Dist., 570 F.2d 541, 544 (5th Cir. 1978)).

       SO ORDERED, this 19th day of March, 2019.




                                            S/ Tilman E. Self, III
                                            TILMAN E. SELF, III, JUDGE
                                            UNITED STATES DISTRICT COURT




                                               3
